DETAILED ACTION
In application filed on 11/23/2021, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 16 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the term “partially overlap” is a relative term which renders the claim indefinite.  The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Applicant does not provide details on the magnitude of the overlap of the first dry reactant spot and the second dry reactant spot. Therefore, for the purpose of expedited examination, “partially overlap” is  interpreted as “do not overlap”. 

Regarding claim 16 and 20, it is not clear how the placing of the substrate is an inside surface of the body of the reaction vessel, as claimed in Claim 16 is established, in view of Claim 20 which recites that the substrate is an inside surface of a reaction vessel. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 9-16 and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Sharkey et al. (US20170307600A1)
Regarding Claim 1, Sharkey teaches a reaction vessel (Fig. 1, ref. 10, referred to as reagent device) comprising a body (Fig.1, ref.12, referred to as solid support device) containing:
 a first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) disposed on a substrate (surface of the solid support, ref. 12), the first dry reactant spot (Para 0065, Fig. 1 ref.14; Abstract, referred to as different dried polymeric dye compositions) comprising a first binding partner (Para 0052, referred to as ‘specific binding moiety’; See Para 0051-0052) conjugated to a first dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye); and a second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions)  disposed on the substrate (Fig. 1, surface of the solid support; Surface of ref. 12), the second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) comprising a second binding partner (another ‘specific binding moiety’; Para 0051-0052) conjugated to a second dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye); wherein the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) are at least substantially physically separated (See Fig. 1 for the structural arrangement)  on the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) and the reaction vessel (Fig. 1, ref. 10, referred to as reagent device) is configured to receive a liquid sample (See Para 0017-0019), such that the liquid sample contacts (See Para 0017-0018…, liquid sample and/or reagent(s) or analyte(s) in contact with the reagent device)  the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant spot (‘reagents) (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions), also See Para 0017-0018) and dissolves  the first binding partner and the second binding partner to form a liquid reaction mixture comprising the first binding partner and the second binding partner in the reaction vessel (Para 0091, …. to the extent of the sample being added to the vial to produce a reconstituted dye composition…; Also See Para 0093). The claimed “liquid sample” is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.  

Regarding Claim 2, Sharkey teaches a reaction vessel of claim 1, wherein the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) spot do not overlap (See Fig. 1 for structural arrangement).

Regarding Claim 3, Sharkey teaches a reaction vessel of claim 1, wherein the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) spot partially overlap (See Fig. 1 for structural arrangement).

Regarding Claim 6, Sharkey teaches a reaction vessel of claim 1, wherein the substrate  (Fig. 1, surface of the solid support; surface of ref. 12 of the reagent device) is an inside surface of the body of the reaction vessel (Fig. 1, ref. 10, referred to as reagent device). 

Regarding Claim 9, Sharkey teaches a reaction vessel of claim 1, wherein at least one of the first dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye) and the second dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye) is a polymer dye.

Regarding Claim 10, Sharkey teaches a reaction vessel of claim 1, wherein at least one of the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) is fixed to the substrate (See Fig.1 for arrangement).
Regarding Claim 11, Sharkey teaches a reaction vessel of claim 10, wherein at least one of the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) is in the form of a film (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions, discloses a ‘film-like structural arrangement’).

Regarding Claim 12, Sharkey teaches a reaction vessel of claim 1, wherein the first binding partner (Para 0052, referred to as ‘specific binding moiety’; See Para 0051-0052) conjugated to a first dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye) in the first spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second binding partner (another ‘specific binding moiety’; Para 0051-0052) conjugated to a second dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye) in the second spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) are stable at room temperature for at least one year (See Para 0064, …to the extent facilitating storage of the dye composition for an extended period of time e.g. the extended period of time is 10 years or less; Also see Para 0079).

Regarding Claim 13, Sharkey teaches a reaction vessel of claim 1, which is a well of a microtiter plate (Para 0102, referred to as multi-well plate).

Regarding Claim 14, Sharkey teaches a method of preparing two or more dry reactant spots, the method comprising: 
drying a first reactant in liquid phase onto a substrate to form a first dry reactant spot (Para 0079, …liquid dye composition that is distinctly positioned on the surface of the solid support may be dried using any convenient drying protocol), the first reactant including a first binding partner (Para 0052, referred to as ‘specific binding moiety’; See Para 0051-0052) conjugated to a first dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye); and drying a second reactant in liquid phase onto the substrate to form a second dry reactant spot Para 0079, …liquid dye composition that is distinctly positioned on the surface of the solid support may be dried using any convenient drying protocol)second, the second reactant including a second binding partner (another ‘specific binding moiety’; Para 0051-0052) conjugated to a second dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye), wherein the first dry reactant spot and the second dry reactant spot are at least substantially  (See Fig. 1 for the structural arrangement)  on the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) and wherein at least one of the first dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye)  and second dye (Para 0004, 0050-0053, any of the polymeric dye having a chemical structure; Para 0040-0041, dye is a polymer dye, e.g. Fluorescently polymeric dye)  is a polymer dye.

Regarding Claim 15, Sharkey teaches a method of claim 14, further comprising maintaining physical separation (See Fig. 1 for the structural arrangement)  of the first reactant and the second reactant during drying, such that first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) spot do not overlap (See Fig. 1 for structural arrangement).

Regarding Claim 16, Sharkey teaches a method of claim 14, further comprising placing the substrate inside a reaction vessel (Fig. 1, surface of the solid support; surface of ref. 12 of the reagent device).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Sharkley et al. (US20170307600A1) in view of Silzel et al. (US20050094807A1).

Regarding Claim 4, Sharkey teaches a reaction vessel of claim 1, further comprising the first dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions) and the second dry reactant spot (Para 0065, Fig. 1 any of ref.14, 16 or 18, referred to as different dried polymeric dye compositions).
Sharkey does not teach that a divider is disposed between the first dry reactant spot and the second dry reactant spot.
In the analogous art of array devices for detection of targets having a plurality of detection zones containing different detection spots in a predetermined pattern, such as edge effects, Silzel teaches a plastic surface can comprise molded structures such as protrusions or bumps, which can serve as platforms for the addition of anchors. In another embodiment can be gel pads, e.g., polyacrylamide gel pads or aeropads, which are arrayed in a desired pattern on a surface such as, e.g., glass, or are sandwiched between two surfaces, such as, e.g., glass and a quartz plate. Anchors, linkers, etc. can be immobilized on the surface of such pads, or can be imbedded within them. A variety of other arrangements of gel pads on surfaces will be evident to one of skill in the art, and can be produced by routine, conventional methods (Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Silzel to incorporate a divider disposed between the first dry reactant spot and the second dry reactant spot,  as taught by Silzel to allow for molded structures  on plastic surface such as protrusions or bumps, which can serve as platforms for the addition of anchors (Silzel, Para 0026). Doing so allows for the detection of targets at a plurality of detection zones containing different detection spots in a predetermined pattern (Silzel, Abstract).

Regarding Claim 5, Sharkey teaches a reaction vessel of claim 4, wherein the first binding partner (Para 0052, referred to as ‘specific binding moiety’; See Para 0051-0052) and  the second binding partner (another ‘specific binding moiety’; Para 0051-0052)  are in the reaction vessel (Fig. 1, ref. 10, referred to as reagent device) before receiving the liquid sample. The claimed “liquid sample” is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.  
Sharkey does not teach that the divider is configured to separate the first binding partner from the second binding partner in the reaction vessel before receiving the liquid sample.
In the analogous art of array devices for detection of targets having a plurality of detection zones containing different detection spots in a predetermined pattern, such as edge effects, Silzel teaches a plastic surface can comprise molded structures such as protrusions or bumps, which can serve as platforms for the addition of anchors. In another embodiment can be gel pads, e.g., polyacrylamide gel pads or aeropads, which are arrayed in a desired pattern on a surface such as, e.g., glass, or are sandwiched between two surfaces, such as, e.g., glass and a quartz plate. Anchors, linkers, etc. can be immobilized on the surface of such pads, or can be imbedded within them. A variety of other arrangements of gel pads on surfaces will be evident to one of skill in the art, and can be produced by routine, conventional methods (Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Silzel to incorporate “divider configured to separate the first binding partner from the second binding partner in the reaction vessel before receiving the liquid sample”, as taught by Silzel to allow for Anchors, linkers, etc. to  be immobilized on the surface of such pads, or can be imbedded within them, where gel pads and molded structures such as protrusions or bumps, which can serve as platforms for the addition of anchors. (Para 0026). Doing so allows for the detection of targets at a plurality of detection zones containing different detection spots in a predetermined pattern (Silzel, Abstract).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Sharkley et al. (US20170307600A1) in view of Guerrero (EP0465715A1).

Regarding Claim 7, Sharkey teaches a reaction vessel of claim 1, having  the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) 

Sharkey does not teach that the substrate is a membrane.
In the analogous art of methods and probes for determining the presence of a tumor marker for reliably indicating the presence of cancer cells on a substrate, wherein fluorescent markers, such as fluorescein, rhodamine, Texas red, ethidium bromide, acridine dyes are used in the detection, Guerrero teaches that a tumor marker is captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Guerrero to incorporate a substrate that is a membrane, as taught by Guerrero allowing for a tumor marker to be captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). Doing so allows for common alternative substrates to be used facilitating the versatility of the technology when deployed. 

Regarding Claim 8, Sharkey teaches a reaction vessel of claim 1, having the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) 

Sharkey does not teach that the substrate is a bead.
In the analogous art of methods and probes for determining the presence of a tumor marker for reliably indicating the presence of cancer cells on a substrate, wherein fluorescent markers, such as fluorescein, rhodamine, Texas red, ethidium bromide, acridine dyes are used in the detection, Guerrero teaches that a tumor marker is captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Guerrero to incorporate a substrate that is a membrane, as taught by Guerrero allowing for a tumor marker to be captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). Doing so allows for common alternative substrates to be used facilitating the versatility of the technology when deployed. 

Regarding Claim 17, Sharkey teaches a method of claim 14, having the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) .

Sharkey does not teach that the substrate is a membrane.
In the analogous art of methods and probes for determining the presence of a tumor marker for reliably indicating the presence of cancer cells on a substrate, wherein fluorescent markers, such as fluorescein, rhodamine, Texas red, ethidium bromide, acridine dyes are used in the detection, Guerrero teaches that a tumor marker is captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Guerrero to incorporate a substrate that is a membrane, as taught by Guerrero allowing for a tumor marker to be captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). Doing so allows for common alternative substrates to be used facilitating the versatility of the technology when deployed. 

Regarding Claim 18, Sharkey teaches a method of claim 14, further comprising the substrate (Fig. 1, surface of the solid support; Surface of ref. 12)  and an inside surface of a reaction vessel (Fig. 1, ref. 10, referred to as reagent device)
Sharley does not teach the bonding of the substrate to an inside surface of a reaction vessel. 
In the analogous art of methods and compositions/kits of isolating target double-stranded polynucleotides with internal single-stranded regions, Marakov teaches that the capture substance is immobilized on a solid support. In a more specific embodiment, the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide (Para 0026, 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sharkey and Marakov to incorporate “bonding at least one of the first substrate and the second substrate to an inside surface of the reaction vessel” as taught by Marakov, to provide a capture substance that is immobilized on a solid support where the solid support is selected from the group consisting of a polypropylene tube, a capillary tube, and a glass slide (Marakov, Para 0026, 0037). Doing so allows for the capture substance that interacts with the capture portion of the single-stranded polynucleotide to select the target.

Regarding Claim 19, Sharkey teaches a method of claim 14, having the substrate (Fig. 1, surface of the solid support; Surface of ref. 12) 
Sharkey does not teach that the substrate is a bead.
In the analogous art of methods and probes for determining the presence of a tumor marker for reliably indicating the presence of cancer cells on a substrate, wherein fluorescent markers, such as fluorescein, rhodamine, Texas red, ethidium bromide, acridine dyes are used in the detection, Guerrero teaches that a tumor marker is captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sharkey and Guerrero to incorporate a substrate that is a membrane, as taught by Guerrero allowing for a tumor marker to be captured onto a substrate with an rspAb (Abstract) where the rspAb can be affixed to any of the commonly used substrates such as acrylic beads, membranes, latex beads, metals (i.e., steel beads, colloidal gold, etc.), glass surfaces, various polymer surfaces, and the like, to capture or anchor the RSP to a surface from human or animal body fluids (Para 0051). Doing so allows for common alternative substrates to be used facilitating the versatility of the technology when deployed. 

Regarding Claim 20, Sharkey teaches a method of claim 14, wherein the substrate (Fig. 1, surface of the solid support; surface of ref. 12 of the reagent device)  is an inside surface of the body of the reaction vessel (Fig. 1, ref. 10, referred to as reagent device). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797